DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11 - 21 are pending.
Claims 1 - 10 have been canceled
Claims 19 - 21 have been withdrawn.
Claims 11 - 18 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 was filed after the mailing date of the Non-Final Office Action on November 4, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Response to Amendment
The amendment to claims 11 and 12, submitted February 4, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 5 - 6, filed February 4, 2021, with respect to the rejection of claims 11 – 13, 17 and 18 under 35 USC 103 in view of Haas et al. (EP 2543364) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 11 – 13, 17 and 18 under 35 USC 103 in view of Haas et al. has been withdrawn.
Applicant's arguments filed February 4, 2021, with respect to the rejection of claims 11 – 18 under 35 USC 103 in view of Spencer et al. (US 7,612,111) have been fully considered but they are not persuasive.  Claims 11 – 18 are rejected for the reasons set out in the Office Action mailed November 4, 2020 and as set out below.
Applicant's arguments filed February 4, 2021, with respect to the rejection of claims 11 – 13 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8 and 9 of U.S. Patent No. 10,597,608 (‘608) have been fully considered but they are not persuasive.  Claims 11 – 13 are rejected for the reasons set out in the Office Action mailed November 4, 2020 and as set out below.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 14 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 7,612,111) in view of LaMotta et al. (US 2011/0135627) and Hesslink et al. (The Journal of Rheumatology, 2002, 29:8, pp. 1708 – 1712).
The rejected clams cover, inter alia, composition comprising a mixture of cetyl myristate and cetyl oleate, and a vegetable oil, wherein the final refined mixture (MF) 
Dependent claims 14 - 16 teaches that the composition is formulated in a pharmaceutical from for topical use.    Dependent claims 17 and 18 teaches that the composition is formulated in a pharmaceutical from for oral use.
However, Spencer discloses a formulation composed of lecithin fatty acids, olive oil fatty acids and esterified fatty acids. (col. 4, on 8 – 10).  Esterified fatty acids of Spencer are fatty acids esterified with cetyl alcohol.  (col. 3, ln 57 – 59).  The esterified fatty acids may be comprised of myristic acid and oleic acid.  (col. 4, Table 3).  The formulations comprise 5% lecithin, 20% olive oil, 74% esterified fatty acids and 1% mixed tocophenols.  (col 4, ln 11 – 13 & Table 4).  The esterified fatty acid is about 70% to about 75% of the composition and the olive oil may be about 15% to about 25% of the composition. (col. 2, ln 10 – 18).  The formula of Spencer is a pharmaceutical composition.  (col. 2, ln 32 – 33).  The composition can be administered topically.  (col. 2, ln 58; col. 6, ln 50).  Topically it can be a cream.  (col. 10, ln 7).  In Spencer, topically is meant application over the afflicted area; for example of the knee joint or anywhere on the body. (col. 3, ln 36 – 38).  The composition can be administered orally. (col. 2, ln 66).  The oral dosage includes pills, tablets, capsules, gel capsules, elixirs, emulsions and micro-emulsions. (col. 6, ln 12 – 17).  The formulation of Spencer is used for the treatment of arthritis and other inflammatory joint conditions.  (col. 1, ln 5 – 8 & 61 – 64).  The formulations of Spencer was shown to avoid certain side effects associated with known treatments of arthritis and other inflammatory disorders, such as renal and cardiac dysfunction.  (col. 1, ln 64 – 65).
The difference between the instantly claimed invention and Spencer is as follows: the final refined mixture being comprised of a mixture of cetyl myristate and cetyl oleate; and final mixture and vegetable oil being in a ratio by weight of 3:1.
However, with regard to the final refined mixture being comprised of a mixture of cetyl myristate and cetyl oleate, the Examiner turns to the teachings of Spencer, Hesslink and LaMotta.  The composition of Spencer, as set out in the disclosure, is comprised of esterified fatty acids, along with olive oil, lecithin and mixed tocophenols.  (col. 1, ln 5 – 7 & col. 4, ln 7 – 10).  With regard to the composition being a mixture of cetylated fatty acids, the Examiner turns to Hesslink and LaMotta.  In Hesslink is disclosed the blend Celadrin™, which is a blend of olive oil and cetyl myristoleate, cetyl myristate, cetyl palmitoleat, cetyl laurate, cetyl palmitate and cetyl oleate.  (pp. 1709, left col. 3rd full para.).  The Hesslink blend, when used with patients suffering with osteoarthritis, increased knee flexion with improvement in knee range of motion and overall function.  (abstract & results).  LaMotta discloses a cream that is a topical pain relief formulation, which can also have anti-inflammatory effects.  (pp. 1, [0012]).  The cream can be prepared by mixing the oil with a cream base in the range of proportions, for example  from about 10:1 oil to cream base or from 1:3 oil to cream base to about 3:1 oil to cream base. (pp. 5, [0053]).  A primary component of the cream base is cetyl esterified fatty acid or a mixture of cetyl esterified fatty acids.  In LaMotta the mixture can include, for example, cetyl laureate, cetyl lineoleate, cetyl myristate, cetyl myristoleate, cetyl oleate, cetyl palmitate, and cetyl palmitoleate. The amount of each individual cetyl esterified fatty acid can be varied to achieve a desired texture or effect. (pp.5, [0054]).

All references above teach a composition comprised of a vegetable oil (natural oil) with a mixture of cetylated fatty acids for use in treating conditions where inflammation of the joints is a problem.  All of the above references use a mixture of cetylated fatty acids with a natural oil to treat the condition.  All of the above references have cetyl myristate and cetyl oleate as a possible components in their composition and/or formulation and/or blend.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their  
Also, in this instance, because the composition of Spencer and the composition of claim 11 both have cetyl myristate; and based on Spencer’s disclosure it is possible that the composition can also contain cetyl oleic along with the vegetable oil, Applicant’s product is obvious in view of Spencer under In re Best.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  Also, “when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. (In re Best, 562 F.2d at 1255, 195 USPQ at 433.).
With regard to the final mixture and vegetable oil being in a ratio by weight of 3:1, the Examiner turns to the teaching of Spencer.  In the prior art of Spencer it is discloses that in the composition the olive oil may be about 25% and the esterified fatty acids may be about 75%.  This disclosure teaches a possible ratio of esterified fatty acids (cetylated fatty acids) to oil of 3:1 (75%:25%).  As such, the composition of Spencer, as 
It is well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  (In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792,794, 215 USQP 569,570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983)).  Further, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1977). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Response to Arguments: 103 rejection in view of Spencer
Applicant respectfully assert, one of ordinary skill in the art would have found no reason in the Spencer references to make the currently composition, as claimed 
In response, the Examiner disagrees with Applicant’s assessment for the reason’s set out in the Examiner’s arguments set forth in paragraphs 13 – 16.  As set out above, Spencer is not silent about the weight ration of esterified fatty acids to oil.  Further, Spencer discloses esterified fatty acids, esterified to cetyl alcohol, in their formulation that could possibly include the mixture of cetyl myristate and cetyl oleate with the olive oil.  Therefore, since the prior art discloses that the compounds have a useful purpose, therefore one skilled in the art would presume that a compound having similar structure would have a similar utility. Evidence of any similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weigh in favor or a conclusion that the claimed invention would be obvious. (Dillion, 919 F2d at 697-98, 195 USPQ2d at 1905 (fed. Cir. 1990)). 



















The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10,597,608 (‘608). Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejected clams cover, inter alia, composition comprising a mixture of cetyl myristate and cetyl oleate, and a vegetable oil, wherein the final refined mixture (MF) 
Dependent claims 12 – 13 disclose a process for preparing the composition. 
Claims 12 teaches that the final refined mixture (MF) is obtainable according to a process comprising the steps of: 
-    placing in contact, in a container (3) of a reactor (2), a mixture of myristic acid and oleic acid, with a cetyl alcohol and a metal catalyst, in the absence of a solvent, so as to yield a reaction mixture (15);
-    heating said reaction mixture (15) to a reaction temperature comprised from 150°C to 200°C and a reaction pressure of about 1 atmosphere, so as to give rise to an esterification reaction with the initial formation of esters of cetylated fatty acids and esterification water;
-    allowing said reaction mixture (15) to react for a reaction time comprised from 1 hour to 8 hours until completion of said esterification reaction so as to obtain the complete formation of a mixture of cetylated fatty acids (MI) and the complete removal of said esterification water, the latter being achieved by introducing a flow of inert gas into the container (3) of said reactor (2) for the whole reaction time;
-    subjecting the mixture of cetylated fatty acids (MI) to a refinement treatment, which comprises diatomaceous earth filtration in a filter press (23), so as to yield a filtered mixture Mf in which the metal catalyst present therein is removed or greatly reduced in amount; 
- treating the filtered mixture Mf in a reactor (27), at a temperature comprised from 150°C to 200°C and a pressure comprised from 5 mbar to 15 mbar in the presence of 
Claims 1 of ‘608 discloses a process for preparing a mixture of cetylated fatty acids (MI) comprising the steps of: 
-    placing in contact, in a container (3) of a reactor (2), at least one fatty acid selected from the group comprising or, alternatively, consisting of myristic acid, oleic acid or mixtures thereof, with a cetyl alcohol and a metal catalyst, in the absence of a solvent, so as to yield a reaction mixture (15); 
-    heating said reaction mixture (15) to a reaction temperature comprised from 150°C to 200°C and a reaction pressure of about 1 atmosphere, so as to give rise to an esterification reaction with the initial formation of esters of cetylated fatty acids and esterification water;
-    allowing said reaction mixture (15) to react for a reaction time comprised from 1 hour to 8 hours until completion of said esterification reaction so as to obtain the complete formation of a mixture of cetylated fatty acids (MI) and the complete removal of said esterification water, the latter being achieved by introducing a flow of inert gas into the container (3) of said reactor (2) for the whole reaction time.
Claim 8 discloses the process according to claim 1, wherein said mixture of cetylated fatty acids (MI) is subjected to a subsequent refinement treatment, which comprises diatomaceous earth filtration in a filter press (23), so as to yield a filtered mixture Mf in which the metal catalyst present therein is removed or greatly reduced in amount.

The difference between the recited claims and ‘608 is the instant claims identify the product produced by the process of ‘608.  
However, the recited claims of the instant application and those of ‘608 are not mutually exclusive and thus not patentable distinct since the composition of the instant invention is produced by the process of ‘608.
This is an obvious type double patenting rejection because the conflicting claims have in fact been patented.
Response to Arguments: Double Patenting
Applicant respectfully asserts that the amendment to claim 11 causes the claims of the instantly claimed invention to be patentably distinct.
The Examiner disagrees because clam 1 of ‘608 refers to a mixture of myristic acid and oleic acid with cetyl alcohol for the esterification reaction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622